Title: From James Madison to William Eaton, 14 April 1803
From: Madison, James
To: Eaton, William


Sir,
Department of State April 14. 1803.
I have received your several letters of the 5. 7 & 9th. August 12th. September 9. 13 & 22d. October, 9 & 12th Novr. 13 & 20th. Decr. 1802.
The Dey of Algiers having urged several objections to receiving Mr. Cathcart as Consul in the room of Mr. OBrien, the President has determined to appoint another; thus yielding to the usage, which admits of the refusal of a Consul for reasons peculiar to the person offered. This event has admitted of a compliance with your several intimations of a wish to be relieved from your station at Tunis, and Mr. Cathcart is appointed to succeed you.
From a persuasion of the effect you may give to the commencement of this mission as well as your dispositions towards Mr. Cathcart, I assure myself that you will prepare the Regency for his reception in the most favorable manner and afford every aid and explanation, which may tend to secure the interests of the United States and promote the objects with which he is charged.
I have only to add, that as your pecuniary transactions have been spread over a number of years, the easy settlement of your accounts, which you will of course present on your return, will perhaps depend much upon your providing yourself with accurate documents before you leave the coast of Barbary. With much respect, I am Sir, Your Obedt. Servt.
James Madison
P. S. Mr Cathcart is possessed of a letter from the President in answer to that in which the Bey of Tunis makes the demand of a frigate. The Bey is therein referred for certain testimonies of our good will, to your successor, who will be provided with instructions accordingly they were not transmitted to you, because as we wish the Bey to consider their object, when explained, as a gratuitous concession, it is desirable that your successor should have the benefit of the good humour it ought to produce in th⟨e mind⟩ of the Bey towards him as the instrument of ⟨mak⟩ing it.
  

   
   RC (TxU); letterbook copy (DNA: RG 59, IC, vol. 1); Tr (CSmH). RC in a clerk’s hand, signed by JM. Addressed to Eaton at Tunis, “Pr. Sh Vigilant Capt. Crafts—Care Am. Consul at Gibraltar.” Docketed by Eaton, “Recd. at Brimfield Nov. 29th. 1803.” Damaged by removal of seal.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:456–57, 461–63, 465–66, 574–77.



   
   See JM to Cathcart, 9 Apr. 1803, n. 4.


